Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-33, 35-37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The examiner believes the claims 31-33 should be depended upon claim 30 and for art rejection the claims are interpreted based upon claim 30 (the claims are related to beamforming capability information).  The examiner believes the claims 35-37 should be depended upon claim 34 (the claims are related to relative distance).  For art rejection, the claims 31-33 are interpreted based upon claim 30 and claims 35-37 are .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 26-29, 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2018/0075746 A1) (Jiang herein after).

Re Claim 1, Jiang discloses a wireless device comprising: 
a transceiver comprising an antenna arrangement with at least two antennas (UE 702 comprising plurality of antennas 704, [0097], Figure 7); 
a communication processor (processing system 514, Figure 5, [0079]) configured to control communications of the wireless device with at least one further wireless device included in a network of wireless devices based on data relating to mutual connections between wireless devices included in the network (UE function as a scheduling entity in D2D, [0050], beamform data circuitry 540 configured for 
a beamforming controller (processor 504, Figure 5, [0080]) configured to control a configuration of the at least two antennas to steer at least one beam for transmission of data based on beamforming information (beamform vector selection circuitry 542 may be configured to select a beamform vector based on the beamform data received from the scheduling entity.  Here, it is contemplated that the beamform vector includes a respective phase and amplitude corresponding to each of a plurality of antennas coupled to the vehicle UE, [0080]).

Re Claim 2, Jiang discloses the wireless device according to any one of claim 1, wherein the beamforming controller is configured to control the configuration of the at least two antennas to steer the at least one beam towards the at least one further wireless device (UE function as a scheduling entity in D2D, [0050], beamform data circuitry 540 configured for various functions, including, to receive beamform data via a network from a scheduling entity, wherein the beamform data corresponds to a mapping of a path between a vehicle UE, beamform vector selection circuitry 542 may be configured to select a beamform vector based on the beamform data received from the scheduling entity.  Here, it is contemplated that the beamform vector includes a respective phase and amplitude corresponding to each of a plurality of antennas coupled to the vehicle UE, [0080]).

Re Claim 3, Jiang discloses the wireless device according to claim 1, wherein the beamforming controller is configured to control the configuration of the at least two antennas to suppress interference in a direction different from a direction in which the wireless device receives data from the at least one further wireless device (vehicle UE 702 controls the phase and relative amplitude of the 

Re Claim 4, Jiang discloses a wireless device comprising: 
a receiver configured to receive control information from at least one further wireless device via an antenna arrangement with at least two antennas via a direct device-to-device communication link (UE function as a scheduling entity in D2D, [0050], beamform data circuitry 540 configured for various functions, including, to receive beamform data via a network from a scheduling entity, wherein the beamform data corresponds to a mapping of a path between a vehicle UE, [0080]); 
a beamforming controller configured to select a transmit antenna configuration of the antenna arrangement to steer a data transmission beam towards the at least one further wireless device based on the control information (beamform vector selection circuitry 542 may be configured to select a beamform vector based on the beamform data received from the scheduling entity.  Here, it is contemplated that the beamform vector includes a respective phase and amplitude corresponding to each of a plurality of antennas coupled to the vehicle UE, [0080]).

Re Claim 5, Jiang discloses the wireless device according to claim 4, wherein the beamforming controller is configured to control the antenna arrangement to receive the control information with at least two candidate receive antenna configurations of the antenna arrangement, and to select the transmit antenna configuration to steer the data transmission beam corresponding to one of the at least two candidate receive antenna configurations (UE function as a scheduling entity in D2D, [0050], beamform data circuitry 540 configured for various functions, including, to receive beamform data via a network from a scheduling entity, wherein the beamform data corresponds to a mapping of a path between a vehicle UE, beamform vector selection circuitry 542 may be configured to select a beamform 

Re Claim 6, Jiang discloses the wireless device according to claim 5, further comprising an estimator configured to estimate a reception quality of the control information for each of the at least two candidate receive antenna configurations, wherein the beamforming controller is configured to select the transmit antenna configuration corresponding to one of the at least two candidate receive antenna configurations based on the reception quality estimated for the one of the at least two candidate receive antenna configurations (beamform vector selection software 554 may be configured to select between the plurality of mappings based on real-time data collected by the vehicle UE (e.g., a signal-to-noise ratio associated with a communication between the vehicle UE and the base station or another vehicle), [0087]).

Re Claim 26, Jiang discloses the wireless device according to claim 1, wherein the data is payload data (scheduling entity may be configured to crowdsource a database of beamform data according to data associated with previous beam transmissions from various vehicles, [0083]).

Re Claim 27, Jiang discloses the wireless device according to claim 1, wherein the beamforming information comprises position information of the at least one further wireless device (first vehicle UE may know the position of the second vehicle via vehicle-to-vehicle communications (e.g., where each vehicle UE broadcasts information of its position, speed, etc.) or via computer vision using a camera.  If the first vehicle UE desires to communicate specifically with a second vehicle UE, it can thus beamform 

Re Claim 28, Jiang discloses the wireless device according to claim 27, wherein the position information is an absolute position of the at least one further wireless device comprised by the beamforming information, and wherein the transceiver is configured to receive the beamforming information from the at least one further wireless device (first vehicle UE may know the position of the second vehicle via vehicle-to-vehicle communications (e.g., where each vehicle UE broadcasts information of its position, speed, etc.) or via computer vision using a camera, [0029]).

Re Claim 29, Jiang discloses the wireless device according to claim 27, wherein the position information is a relative position obtained by the wireless device based on at least one measurement of a signal received from the at least one further wireless device (first vehicle UE may know the position of the second vehicle via vehicle-to-vehicle communications (e.g., where each vehicle UE broadcasts information of its position, speed, etc.) or via computer vision using a camera, [0030]).

Re Claim 43, Jiang discloses the wireless device of claim 4, wherein the control information corresponds to a beam acquisition preamble periodically transmitted by the at least one further wireless device (vehicle UE may periodically provide a base station with various types of information, [0101]).

Re Claim 44, Jiang discloses the wireless device of claim 4, wherein the control information corresponds to a predefined beam acquisition preamble suitable for measurements of reception quality (beamform vector selection software 554 may be configured to select between the plurality of mappings based on real-time data collected by the vehicle UE (e.g., a signal-to-noise ratio associated 

Re Claim 45, Jiang discloses the wireless device of claim 4, wherein the control information corresponds to a random access preamble and/or is included in a sidelink synchronization sub-frame (sidelink signals, [0044], [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0075746 A1) (Jiang herein after) in view of Abedini et al. (US 2019/0306829 A1) (Abedini herein after).

Re Claim 30, Jiang discloses the wireless device according to claim 1, except explicitly teaches wherein the beamforming information comprises beamforming capability information of the at least one further wireless device.
However, Abedini discloses a beamforming communication system and method wherein the beamforming information comprises beamforming capability information of the at least one further wireless device (The RAN1 504 may provide beamforming capability information for the UE 502, e.g., such as a number and/or arrangement of the UE's antenna subarrays, a number and/or type of the transmission/reception beams of the UE, and/or whether the UE uses Omni beams or narrowbeams.  The beamforming information may also include an indication of a type of UE, e.g., indicating whether the UE is a fixed UE or a mobile UE, a relay UE, an access UE, etc., [0074]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Jiang, by making use of the technique taught by Abedini, in order to enable different wireless devices to communicate on a municipal, national, regional, and even global level.
Both references are within the same field of digital signal processing, and in particular of wireless beamforming communication, the modification does not change a fundamental operating 

Re Claim 31, the combined teachings disclose the wireless device according to claim 30, Abedini discloses wherein the beamforming capability information comprises information indicating a maximum number of beams the at least one further wireless device can simultaneously form for data transmission (a number and/or type of the transmission/reception beams of the UE, [0074]).

Re Claim 32, the combined teachings disclose the wireless device according to claim 30, Abedini discloses wherein the beamforming capability information comprises information indicating a range of possible directions in which the at least one further wireless device can form at least one beam for data transmission (whether the UE uses Omni-beams or narrowbeams, [0074]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0075746 A1) (Jiang herein after) and Abedini et al. (US 2019/0306829 A1) (Abedini herein after), further in view of Marinier et al. (US 2020/0145079 A1) (Marinier herein after).

Re Claim 33, the combined teachings disclose the wireless device according to claim 30, except explicitly disclose wherein the beamforming capability information comprises information indicating a 
However, Marinier discloses a beamforming communication system and method wherein the beamforming capability information comprises information indicating a capability of the at least one further wireless device for data transmission according to unicast and/or multicast data transmission (applicable beam process may be determined based on the type and/or contents of the transmission, such as whether the transmission consists of control information (e.g., uplink or sidelink) or higher layer data, or whether the transmission is multicast or unicast (e.g., for sidelink transmissions), [0094]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Marinier, in order to increase throughput and maintain adequate coverage.
Both references are within the same field of digital signal processing, and in particular of wireless beamforming communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beamforming taught by Marinier is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the beamforming capability information comprises information indicating a capability of the at least one further wireless device for data transmission according to unicast and/or multicast data transmission.

Allowable Subject Matter
Claims 34, 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631